                                                                          Case2:20-cv-01276-APG-NJK
                                                                          Case 2:20-cv-01276-APG-NJK Document
                                                                                                     Document10
                                                                                                              8 Filed
                                                                                                                Filed08/03/20
                                                                                                                      08/04/20 Page
                                                                                                                               Page11of
                                                                                                                                      of22



                                                                      1   ROBERT E. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   WING YAN WONG, ESQ.
                                                                          Nevada Bar No. 13622
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      5   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      6            wwong@grsm.com
                                                                      7   Attorneys for IQ Data International, Inc.

                                                                      8                                UNITED STATES DISTRICT COURT
                                                                      9                                       DISTRICT OF NEVADA
                                                                     10   SUSAN MERCIER,                          )                 Case No.: 2:20-cv-01276-APG-NJK
                                                                                                                  )
Gordon Rees Scully Mansukhani, LLP




                                                                     11                    Plaintiff,             )
                                                                                                                  )                 STIPULATION AND ORDER TO
                                     300 S. 4th Street, Suite 1550




                                                                     12          v.                               )                 EXTEND TIME FOR I.Q. DATA
                                        Las Vegas, NV 89101




                                                                                                                  )                 INTERNATIONAL, INC. TO
                                                                     13   I.Q. DATA INTERNATIONAL, INC.; EXPERIAN )                 RESPOND TO COMPLAINT [ECF
                                                                          INFORMATION SOLUTIONS, INC.; AND        )                 NO. 1]
                                                                     14   EQUIFAX INFORMATION SERVICES, LLC,      )
                                                                                                                  )                 (FIRST REQUEST)
                                                                     15                   Defendants.             )
                                                                                                                  )
                                                                     16

                                                                     17          Pursuant to Local Rules 6-1 and 7-1, Plaintiff Susan Mercier (“Plaintiff”) and Defendant
                                                                     18   I.Q. Data International, Inc. (“I.Q. Data”), by and through their respective attorneys of record,
                                                                     19   stipulate as follows:
                                                                     20                                            STIPULATION
                                                                     21          1.      Plaintiff filed the Complaint on July 8, 2020. See ECF No. 1.
                                                                     22          2.      I.Q. Data was recently served the Summons and Complaint, and its response to
                                                                     23   the Complaint is due on August 3, 2020.
                                                                     24          3.      I.Q. Data has retained counsel and requests additional time to evaluate the
                                                                     25   Complaint. I.Q. Data is also exploring resolution with Plaintiff. I.Q. Data and Plaintiff believe a
                                                                     26   brief extension of approximately two weeks will help facilitate the on-going discussion.
                                                                     27          4.      Therefore, the parties agree that I.Q. Data’s response to the Complaint is now due
                                                                     28   on or before August 17, 2020.

                                                                                                                          -1-
                                                                          Case2:20-cv-01276-APG-NJK
                                                                          Case 2:20-cv-01276-APG-NJK Document
                                                                                                     Document10
                                                                                                              8 Filed
                                                                                                                Filed08/03/20
                                                                                                                      08/04/20 Page
                                                                                                                               Page22of
                                                                                                                                      of22



                                                                      1          5.      This request for an extension is made in good faith and not for purposes of delay.

                                                                      2   DATED this 3rd day of August 2020.                DATED this 3rd day of August 2020.

                                                                      3   GORDON REES SCULLY                                KIND LAW
                                                                          MANSUKHANI, LLP
                                                                      4

                                                                      5   /s/ Wing Yan Wong                                 /s/ Michael Kind
                                                                          ROBERT S. LARSEN, ESQ.                            MICHAEL KIND, ESQ.
                                                                      6   Nevada Bar No. 7785                               Nevada Bar No. 13903
                                                                          WING YAN WONG, ESQ.                               8860 South Maryland Parkway, Suite 106
                                                                      7   Nevada Bar No. 13622                              Las Vegas, NV 89123
                                                                          300 So. 4th Street, Suite 1550                    Attorney for Susan Mercier
                                                                      8   Las Vegas, Nevada 89101
                                                                          Attorneys for I.Q. Data International, Inc.
                                                                      9
                                                                     10
Gordon Rees Scully Mansukhani, LLP




                                                                     11
                                     300 S. 4th Street, Suite 1550




                                                                     12                                                 ORDER
                                        Las Vegas, NV 89101




                                                                     13                                                 IT IS SO ORDERED.
                                                                     14

                                                                     15
                                                                                                                        UNITED
                                                                                                                        United   STATES
                                                                                                                               States     DISTRICT
                                                                                                                                      Magistrate     COURT JUDGE
                                                                                                                                                 Judge
                                                                     16

                                                                     17                                                 DATED: August 4, 2020
                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26
                                                                     27

                                                                     28

                                                                                                                         -2-
